     Case 1:19-cv-03867-PKC-ST Document 42 Filed 01/07/21 Page 1 of 1 PageID #: 198
PORT
AUTHORITY
NVNJ
AIR LAND RAIL SEA




     January 7, 2021

     Honorable Steven L. Tiscione
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201


     Re:       Francisco Suriel v. The Port Authority of New York and New Jersey, et al.
               Docket No.: 19-cv-3867

     Dear Judge Tiscione:

          The Port Authority of New York and New Jersey (the Port Authority) and the individual
     police officer defendants, Andrew Samuel, Joseph Opromalla, Jeremy Kahn and Brett Telesford,
     respectfully request that this Court “so order” the two attached subpoenas to the New York City
     Police Department and one attached subpoena to Jamaica Hospital so that we may proceed with
     depositions. At the conference on December 17, 2020, your Honor stated that we could submit
     these subpoenas if it was required for the deposition of the New York City Police Department
     individual who assessed Plaintiff’s condition upon his transfer to their custody and any
     corresponding records of this. In addition, Jamaica Hospital has advised it needs a “so ordered”
     subpoena to accept service for Defendants to depose the Jamaica Hospital EMT who treated
     Plaintiff on the date of incident while in Port Authority Police custody, since Plaintiff objects to
     completing Section 9(b) in the HIPAA authorization that is otherwise required by the hospital.

           I called Chambers on December 23, 2020 as to the best method of submitting these
     subpoenas, but I did not receive a response how to proceed, so I am taking the liberty of filing
     them ECF in order to avoid delaying the depositions. I will resubmit these subpoenas in a
     different manner if the Court so directs.

                                                                            Respectfully submitted,

                                                                            PORT AUTHORITY LAW DEPARTMENT
                                                                            Attorneys for Defendants



                                                                         By: _____________________________
                                                                                Christopher Valletta, Esq.
                                                                                Kathleen Gill Miller, Esq.
     Cc: Gabriel Harvis, Esq. (via e-filing)



           4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3493 l F: 212-435-3569 l cjvalletta@panynj.gov
